DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                  JULIO POWER and OLGA POWER,
                           Appellants,

                                    v.

     U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR
    RESIDENTIAL FUNDING MORTGAGE SECURITIES I, INC.,
  MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2006-S7,
                         Appellee.

                             No. 4D17-1088

                             [April 19, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry J. Stone, Senior Judge; L.T. Case No.
CACE11024194.

  Mark L. Pomeranz of Pomeranz & Associates, P.A., Hallandale, for
appellants.

   Steven J. Brotman and Michael P. De Simone of Locke Lord LLP, West
Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., DAMOORGIAN and KLINGENSMITH, JJ., concur.

                         *          *           *

  Not final until disposition of timely filed motion for rehearing.